DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original specification does not teach “wherein the fiber optic connection system is configured to retain the latch pin in the recess without applying longitudinal pressure on the latch pin”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-10, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Erdman et al (20120020618) in view of Puallus et al (3901574).
	In regard to claim 16, Erdman et al teach a fiber optic device for connecting fiber optic connectors together, the fiber optic device comprising (figure 7): a body having a longitudinal axis and a surface extending circumferentially about the longitudinal axis; a slot recessed radially into the surface of the body with respect to the longitudinal axis of the body (711); said slot having an open first end (to the far left of the slot 711), a closed second end (716), and a length extending from the open first end to the closed second end (between the far left of the slot to 716), the slot comprising a bottom wall and opposing first and second side walls (figure 7a shows sidewalls and a bottom), each of the bottom wall and the opposing first and second side walls extending along the length of the slot from the open first end to the closed second end, the bottom wall facing radially outward with respect to the longitudinal axis of the body. Although Erdman et al do not specifically teach that an apex located along the length of the slot between the open first end and the closed second end, the apex being sized and shaped to allow a latch pin to pass beyond said apex for connecting at least one of the fiber optic connectors to the fiber optic device, the apex protruding radially outward from the bottom wall of the slot with respect to the longitudinal axis of the body; see figure 1 of Paullus et al which teach that there is an 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use an apex/bump (40) in a slot (shown in figure 1 which contains 40) for the purpose of providing a sound so that the operator engaging of the receptacles is complete (column 3, lines 27-32), since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to the amended portion which says the slot includes a recess between the apex and the closed end, the combination of Erdman et al with Paullus et al would have a recess between the apex and the closed end. Paullus et al shows an apex (72) which has a recess after it (48).
In regard to claim 17, the apex/bump of Paullus et al  is located between the side walls of the slot.
In regard to claim 1, a fiber optic connection system (figure 7A) for securing two dissimilar fiber optic devices, the fiber optic connection system comprising: a first fiber optic device (705 to the left):  a second fiber optic device (705 to the right), each of the first and second fiber optic devices having a longitudinal axis and a surface extending circumferentially about the longitudinal axis, the retention structure: wherein the first fiber optic device includes a latch pin protruding radially  from the surface of the first fiber optic device with respect to the longitudinal axis of the first fiber optic device (707 shown in figure 7b): wherein the second fiber optic device includes a slot (711 and 716) recessed radially into the surface of the second fiber optic device with respect to the longitudinal axis of the second fiber optic device: said slot having an open first end (see left side of 711),  a closed second end (716) and a length extending from the open first end to the closed second end (length between the opening and 716), the slot comprising a bottom wall and opposing first and second side walls, each of the bottom wall and the 
Although Erdman et al do not specifically teach that an apex is spaced apart along an inner surface of the length of the slot between the open first end and the closed second end: wherein the apex is sized and shaped to allow the latch pin to pass beyond said apex forming the hybrid assembly for connecting the first fiber optic device to the second fiber optic device: and wherein the apex protrudes radially outward from the bottom wall of the slot with respect to the longitudinal axis of the second fiber optic device and is located between the opposing first and second side walls; see figure 1 of Paullus et al which teach that there is an apex/bump(4) in a slot used with a projections (72) which slides over the bump/apex to provide a  connection.
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use an apex/bump (40) in a slot (shown in figure 1 which contains 40) for the purpose of providing a sound so that the operator engaging of the receptacles is complete (column 3, lines 27-32), since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to the amended portion, see the new matter rejection.
In regard to claim 5, element 40 is shown as a bump/protrusion by Paullus et al.
In regard to claim 6, wherein the first fiber optic device is a coupling nut (705 on the left) with at least one latch pin (707) on an inner surface, at a proximal end of the coupling nut.
In regard to claim 7, the second fiber optic device (705 on the right) is an adapter with an outer housing having at least one slot (711, 716) configured to accept the at least one latch pin.

Although they do not specifically teach the connector housing further comprises fiber optic connectors and power contacts for mating to a second adapter to establish a communication and power path from one portion of [[the]] a network to another, they teach that their device is optoelectronic which teaches electrical components. The examiner is relying on common knowledge in the art that optical connectors often have electrical power as well as fibers in order to send power and communications signals together. 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to send power with communications signals in order to send power and optical communications signals to a device, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 10, see column 3, lines 27-36 of Paullus et al. they teach that there is a sound when the lug passes over the bumps and make a sound. It is inherent that the lug flexes outward under the force of the latch pin passing over the apex.
IN regard to claim 12, the examiner is relying on common knowledge in the art that the bump (apex) height determines the pull force required to disconnect the first fiber optic device from the second fiber optic device. For one to disengage the two devices, enough force to pull the two devices would be dependent on the height of the bump.
In regard to claim 15, the latch pin of Paullus et al is configured to pass over the apex thereby resulting in an audible sound for indicating a hybrid assembly is formed (column 3, lines 27-36).


Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being obvious over Erdman et al (20120020618) in view of Puallus et al (3901574) as applied to claim 1 above and further in view of Lu et al (2009/0148102).
In regard to claims 3-4, although Paullus et al do not teach specifically teach that their bumps have specific angles, it is well known that angles of grooves and protrusions can be selected to provide adequate holding strength when devices are connected. See for example Lu et al (paragraph 9). They teach that different angles can be selected to provide adequate holding strength. 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use an apex which has a leading chamfer face and a trailing chamfer face, and further wherein the leading chamfer face has a more gradual slope than the trailing chamfer face in order to ensure that the angle of the grooves and protrusions can be selected to provide adequate holding strength and the examiner is relying on common knowledge in the art that angles of an apex can be different in order to adjust the amount of force required to connect and disconnect such connectors and the trailing chamfer face is forward the leading chamfer face, and blocks the latch pin from being removed from a recess formed in an upper slot unless a pull force “F” exceeds the amount of pull force “PF” to overcome the apex. One of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 13, the height of the recess is inherently defined by a height of the apex and the slope of leading chamfer face and the trailing chamfer face.
In regard to claim 14, the pin inherently is sized and shaped to be secured within the recess, or it would not fit.


Although Erdman et al do not specifically teach that the connector housing further comprises a gap for receiving an O-ring for preventing water or debris ingress within the connector housing, Lu teaches that it is well known to use an O-ring s a seal of an optical connector to protect against water, dust and other contaminates when a connector is mated with another component.
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to provide an O-ring to the connector device in dependence upon the type of environment that the connector will be in to seal the connector and protect against water or dust, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Conclusion 
Response to Arguments
Applicant's arguments filed 6-2-2021 have been fully considered but they are not persuasive. In regard to the applicant’s arguments with regard to Erdman in view of Paulus et al, the applicants argue that this combination does not teach the portion of the claims that are new matter.
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883